Citation Nr: 0018848	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-51 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1966 to July 1969, including service in the Republic of 
Vietnam.  His awards and decorations are the National Defense 
Service Medal, Combat Infantryman's Badge, Vietnam Service 
Medal, Vietnam Campaign Medal, and Parachute Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The veteran appealed.  

In November 1997, the Board issued a decision that found that 
the veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for a low 
back disorder.  The veteran appealed the Board's November 
1997 decision to the United States Court of Veterans Appeals 
(hereinafter, Court).  [The name of the Court has since been 
changed to the United States Court of Appeals for Veterans 
Claims].  

In December 1998, during the pendency of the appeal, the 
veteran's attorney and the VA General Counsel filed a joint 
motion requesting that the Court vacate the Board's November 
1997 decision and remand the case for further development and 
readjudication.  The Court granted the joint motion later 
that month and the case was returned to the Board for 
compliance with the directives specified in the joint motion.  

The Board remanded the case in February 2000 to ensure that 
all due process requirements were met and to accomplish 
additional development and adjudication.  In March 2000, the 
RO issued the veteran and his representative a supplemental 
statement of the case and the case was returned to the Board.  


REMAND

On review of the claims file, the Board notes the letter from 
the veteran's attorney, dated March 17, 2000, with 
enclosures, to include a motion to videotape a personal 
hearing (or a deposition) by the veteran, and the veteran's 
attorney's letter received at the RO on April 17, 2000, which 
indicates the veteran's desire to present testimony at a 
hearing at the RO before RO personnel.  It appears that the 
RO forwarded the veteran's claims folder to the Board for 
appellate consideration of his claims without scheduling him 
such hearing.  

In order to afford the veteran every procedural opportunity 
to present evidence and argument in support of his claim, the 
case again must be returned to the RO so that such a hearing 
can be scheduled.  The Board regrets that a second remand 
will further delay the Board's decision in this appeal, but 
finds that such action is necessary to ensure that all due 
process requirements are met.  Inasmuch as the veteran is 
represented by an attorney, all contacts with him should be 
made through his attorney.

Therefore, this case is REMANDED for the following additional 
action:

The RO should schedule the veteran for a 
hearing before a hearing officer at the 
earliest available opportunity.  Unless 
the veteran responds, preferably in a 
signed writing, that he no longer desires 
a hearing, the hearing should be held.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument on the remanded issue while the case in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




